Citation Nr: 0102674	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional (RO) Office in 
Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had unverified service from February 1985 to 
April 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision.  


REMAND

The veteran contends that he had an underlying acquired 
psychiatric disorder during service which was masked by his 
abuse of alcohol.  The veteran also asserts that he was 
treated on numerous occasions during service for alcohol 
abuse, including admission to a psychiatric ward in December 
1991, and at Elgin Air Force Base in November and December 
1992.  In addition, the veteran claims that he was diagnosed 
with a psychiatric disorder at the Biloxi VAMC within 8 
months of discharge from service.  

Additional development should be undertaken to determine the 
exact dates and places of any rehabilitation/psychiatric 
treatment in service and during the veteran's early years 
postservice, so that all relevant evidence may be obtained 
and associated with the claims file.  Also, the veteran's 
period of active service has not been verified.  As the case 
must be remanded, attempts should be made to obtain all of 
the veteran's service medical records and to verify his dates 
of service.  

During the pendency of this appeal, there has been a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to its duty-to-assist obligation, and supercedes 
the decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law and to ensure the 
veteran's receipt of due process of law.  In addition, 
because the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran-appellant if the Board 
were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

In light of the discussion above, it is the decision of the 
Board that additional development is necessary prior to 
appellate review.  Accordingly, the case is REMANDED to the 
RO for the following action:  

1.  The veteran's dates of service should 
be verified and his DD214 form included in 
the claims folder.

2.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters, as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

3.  The RO should take appropriate steps 
to contact the veteran and request that 
he provide the dates and places of all 
treatment during service for his alcohol 
and any psychiatric problems and also for 
treatment of his alcohol abuse and 
psychiatric disability postservice, 
especially during the early years 
postservice.  All referred to records not 
already in the claims folder should be 
obtained.  The records requested should 
include those from the Martinsburg VAMC 
for the period prior to 1998 and the 
records referred to from the Elgin Air 
Force Base in November and December 1992 
and at Biloxi VAMC within 8 months 
postservice.  The veteran may also submit 
additional evidence, such as a medical 
opinion showing a relationship between 
any current psychiatric disorder and 
service.  Based on his response, the RO 
should attempt to obtain copies of all 
such records from the identified 
treatment sources, and any additional VA 
records not already obtained, and 
associate them with the claims folder.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
correct diagnosis and, if possible, date 
of onset of any identified psychiatric 
disorder.  The claims folder must be made 
available to the examiner for review, and 
the examiner should indicate that he or 
she reviewed the file.  All appropriate 
testing should be undertaken in 
connection with this examination.  If a 
psychiatric disorder is identified, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any identified psychiatric disorder 
had its onset in service or is otherwise 
related to service.  The examiner should 
also indicate whether it is at least as 
likely as not that any psychosis was 
manifested within one year postservice; 
if so, the manifestations during that 
period of time should be discussed.  In 
formulating a response, the physician 
should utilize the highlighted phrases 
above which set forth the standard of 
proof necessary to grant a claim.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  If the 
physician is unable to make any 
determination, she/he should so state and 
indicate the reasons.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  It 
would be helpful if the examiner comment 
on any contrary opinion of record.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  In 
addition, the RO should assure that the 
provision pertaining to the duty to 
assist as provided for in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A) have been met.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination report does not 
include an adequate response to the 
specific opinion requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  The RO 
should adjudicate the merits of the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the Veterans Claims 
Assistance Act of 2000.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be given the opportunity to 
respond thereto.  If the veteran fails to 
appear for any examination, the letter(s) 
notifying him of the date and place of 
the examination and the address to which 
the letter(s) was sent should be included 
in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


